Citation Nr: 1139154	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  07-30 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a separate disability rating for neurological manifestations of a service-connected lumbar spine degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1990 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2011, the Board denied the Veteran's claim for higher initial disability ratings for low back and left knee disabilities.  However, the separate issue of whether the Veteran was entitled to a separate disability rating for neurological manifestations of his low back disability was remanded for the purpose of obtaining a VA neurological examination to determine the nature and etiology of any demonstrated neurological symptoms or disorders.

In accordance with the Board's remand, the Veteran was scheduled for a VA neurological examination in February 2011.  The Veteran did not report to the examination.  Nonetheless, for the reasons discussed fully below, the Board finds that additional remand is necessary in this matter.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an August 2011 letter, the Veteran advised that notice of the VA examination was not received by him until a Saturday and only two days before the scheduled examination.  Under the circumstances, the Veteran explained, he was provided only one business day to make arrangements with his employer to take time off from work to attend the examination.  As such, the Veteran was unable to attend the examination, and on the morning of the examination, contacted the VA medical center to request that the VA examination be rescheduled.  The Veteran stated that he also contacted the RO on the morning of the examination to advise of the situation and to request again that the examination be rescheduled.  In his letter, the Veteran advised that he was still awaiting notice from VA as to his request for a rescheduled VA examination.

Although the claims file does not contain any documentation of the Veteran's reported contact with the VA medical center or the RO, the Board finds that the Veteran's explanation is plausible.  As such, the Veteran should be scheduled for a new VA neurological examination to assess the nature and etiology of any neurological symptoms or disorders.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for a neurological examination of the Veteran to ascertain the presence, nature, and likely etiology of any neurological manifestations of the Veteran's low back disability.  Notice of the examination should be mailed to the Veteran at least ten days before the scheduled examination, and a copy of such notice should be inserted into the claims file.  The notice should explain to the Veteran the consequences of his failure to report for a scheduled examination could include the denial of his claim.  

Thereafter, the Veteran's claims file should be provided to the VA examiner, and the examiner must review the entire claims file in conjunction with the examination.  Based on such review and examination of the Veteran, the examiner should provide an opinion responding to the following: 

a.  does the Veteran have a chronic disability manifested by radicular pain of any of his extremities? If so, what is the nature (medical diagnosis) of such disability? 

b.  if a disability manifested by radicular pain in any extremity is diagnosed, what is the likely etiology for such disability, specifically is it at least as likely as not (a 50% or better probability) that any such disability was caused or aggravated by the Veteran's service connected low back disability.  The examiner must explain the rationale for all opinions given. 

2.  The RO should then determine whether any separate disability ratings are warranted. 

If the benefit requested on appeal is not granted to the Veteran's satisfaction, issue a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations pertinent to the claim currently on appeal.  A reasonable period of time for a response should be afforded. 

Thereafter, the case should be returned to the Board for final appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the VBA AMC; however, the Veteran is hereby notified that failure to report for any scheduled VA examination(s) without good cause shown may adversely affect the outcome of his claim, and may result in a denial.  38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


